UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 16-1281


WEI DING,

                 Petitioner,

            v.

LORETTA E. LYNCH, Attorney General of the United States,

                 Respondent.



Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    November 30, 2016              Decided:   December 20, 2016


Before WILKINSON, NIEMEYER and WYNN, Circuit Judges.


Petition for review dismissed in part and denied in part by
unpublished per curiam opinion.


David K. S. Kim, LAW OFFICE OF David K. S. Kim, P.C., Flushing,
New York, for Petitioner.   Benjamin C. Mizer, Principal Deputy
Assistant Attorney General, Paul Fiorino, Senior Litigation
Counsel, Matthew B. George, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Wei     Ding,     a     native   and   citizen    of       China,    petitions    for

review of an order of the Board of Immigration Appeals (Board)

dismissing his appeal from the Immigration Judge’s denial of his

requests for asylum, withholding of removal and cancellation of

removal. *

     Ding first challenges the agency’s determination that his

asylum application is time-barred and that no exceptions applied

to   excuse      the    untimeliness.           See   8     U.S.C.       § 1158(a)(2)(B)

(2012); 8 C.F.R. § 1208.4(a)(2) (2016).                    We lack jurisdiction to

review    this    determination        pursuant       to    8    U.S.C.    § 1158(a)(3)

(2012), and find that Ding has not raised any claims that would

fall under the exception set forth in 8 U.S.C. § 1252(a)(2)(D)

(2012).      See Gomis v. Holder, 571 F.3d 353, 358-59 (4th Cir.

2009).       Accordingly, we dismiss the petition for review with

respect to the asylum claim.

     Regarding         Ding’s    request    for   withholding        of     removal,    we

have thoroughly reviewed the record and conclude that the record

evidence     does      not    compel   a    ruling    contrary       to     any   of   the

agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012),

and that substantial evidence supports the Board’s decision, INS

     * On appeal, Ding does not challenge the denial of relief
under the Convention Against Torture or the denial of his
application for adjustment of status.



                                            2
v. Elias-Zacarias, 502 U.S. 478, 481 (1992).                                     Accordingly, we

deny the petition for review in part for the reasons stated by

the Board.        See In re Ding (B.I.A. Feb. 19, 2016).                                  Ding next

disputes the agency’s denial of his application for cancellation

of removal due to Ding’s failure to establish exceptional and

extremely       unusual    hardship         to       a   qualifying          relative.           Upon

review,    we    find     that      we    lack        jurisdiction          to    review     Ding’s

claims.     See Sorcia v. Holder, 643 F.3d 117, 124-25 (4th Cir.

2011) (finding no jurisdiction to review discretionary denial of

cancellation of removal absent constitutional claim or question

of law).        Finally, our review discloses no abuse of discretion

in the agency’s denial of Ding’s motion to change venue, and no

prejudice       flowing     from         that    decision         or    any        alleged       bias

demonstrated       by     the       Immigration           Judge        in     the       course    of

proceedings.        Anim       v.   Mukasey,          535   F.3d       243,       256   (4th     Cir.

2008).

     Accordingly,         we     dismiss         in      part   and     deny       in     part    the

petition for review.             We dispense with oral argument because the

facts    and    legal     contentions           are      adequately         presented       in    the

materials       before    this      court       and      argument      would        not    aid    the

decisional process.



                                                                            DISMISSED IN PART;
                                                                                DENIED IN PART


                                                 3